       Case 1:17-cv-01769-DAD-SAB Document 65 Filed 06/19/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    CLAUDE CARR,                                      )   Case No. 1:17-cv-01769-DAD-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANT’S
10            v.                                           SECOND MOTION TO EXTEND THE
                                                       )   DISCOVERY AND DISPOSITIVE MOTION
11                                                     )   DEADLINES
     TED PRUITT,
                                                       )
12                    Defendant.                       )   [ECF No. 64]
                                                       )
13                                                     )
14
15            Plaintiff Claude Carr is appearing pro se and in forma pauperis in this civil rights action

16   pursuant to 42 U.S.C. § 1983.

17            Currently before the Court is Defendant’s second motion to extend the discovery and

18   dispositive motion deadlines, filed June 18, 2020.

19            Good cause having been presented, it is HEREBY ORDERED that the discovery deadline is

20   extended to September 23, 2020, and the dispositive motion deadline is extended to December 2,

21   2020.

22
23   IT IS SO ORDERED.

24   Dated:        June 19, 2020
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
